Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 11, 2021

                                    No. 04-21-00409-CR

                             EX PARTE Mark HOWERTON,
                                     Appellant

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR2399
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER

       On October 11, 2021, court reporter Kay Gittinger filed a notification of late record
requesting an additional 30 days to complete the reporter’s record. The request is GRANTED.
Ms. Gittinger is ORDERED to file the reporter’s record with this court no later than November
8, 2021.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court